Citation Nr: 0108556	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-05 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for arthritis of the 
feet secondary to service-connected bilateral pes planus.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 


REMAND

The appellant is service-connected for bilateral pes planus, 
for which a 10 percent rating evaluation has been assigned 
under Diagnostic Code 5276 of VA's Schedule for Rating 
Disabilities.  Under Diagnostic Code 5276 a 10 percent 
evaluation is contemplated for moderate bilateral pes planus 
where the weight-bearing line is over or medial to the great 
toe, inward bowing of the tendo achillis, and where there is 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted where there is bilateral severe pes 
planus with objective evidence of marked deformity (pronation 
abduction, etc.), pain on manipulation, and accentuated use, 
indication of swelling on use, and characteristic 
callosities.  Assignment of a 50 percent evaluation, the 
highest available for bilateral pes planus, is contemplated 
for pronounced symptomatology with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.

The appellant essentially contends that the assigned rating 
evaluation does not adequately reflect the degree of 
impairment associated with his bilateral foot disability.  
The record discloses that the most recent VA comprehensive 
medical examination was conducted in August 1998.  However, a 
review of the medical examination report indicates that the 
medical examiner documented the clinical findings in 
accordance with a standardized compensation and pension 
medical report form.  A copy of the corresponding questions 
or inquiries to which the examiner responded is not of 
record.  The record further discloses that the appellant has 
continued to complain of severe pain and swelling associated 
with his feet.  In light of the appellant's contentions 
regarding the nature and severity of his bilateral foot 
disability, the interim since the last VA medical 
examination, and the incomplete nature of the August 1998 
examination report, the Board finds that further development 
is warranted in order to rate the current level of severity 
resulting from the service-connected disability. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a copy of the 
compensation and pension examination form 
utilized in conjunction with the August 1998 
examination.

2.  The RO should schedule the appellant for 
VA examination by an orthopedist to determine 
the nature and extent of his bilateral foot 
disability.  The claims folder and a copy of 
this Remand should be made available to the 
examiner in conjunction with the examination.  
The examiner should be requested to determine 
whether the feet exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or when 
the feet are used repeatedly over a period of 
time.

The examiner is requested to render an 
opinion as to whether the pes planus is 
moderate, severe, or pronounced.  A complete 
rational for any opinion expressed should be 
included in the examination report. 

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

4.  The RO should thereafter readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

